DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23–31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0046086 A1) in view of Sanchez (US 5,955,525).
Lee teaches a method of making fibrous batting reinforced aerogel which involves forming a silica gel precursor, dispensing the gel precursor into the fibrous batting, forming a gel, and then drying the gel in a supercritical dryer to form a reinforced silica aerogel.  Lee abstract, ¶¶ 11–16, 27, 31, 44, 49, 51, Figs. 1, 6.  The sol-gel, from which the aerogel is formed, may comprise various forms of filler, such as IR opacifiers, sintering retardants, microfibers, etc., to modify the physical and mechanical properties of the aerogel at levels of from about 1–40 weight percent.  Id. ¶ 35.  The silica gel mixture is formed by mixing filler with a silica gel in a suitable solvent.  See id. ¶ 26.  The microfiber filler may comprise metal oxide, silica, alumina, aluminum phosphate, and aluminosilicate.  Id. ¶ 26.  Lee fails to teach that the microfiber filler in the aerogel act as smoke suppressing agents.  It is reasonable to presume, however, that the microfibers Lee do suppress smoke because they are of the same composition as those claimed.
Lee fails to teach at least a portion of the fillers being in hydrated form.
Sanchez teaches the use of hydrated inorganic materials as flame retardants in polymers.  Sanchez 1:8–11, 2:37–49.  The taught flame retardants include hydrated metal carbonates, calcium silicate, and alumina, wherein the hydrated flame retardants release water to offer flame retardance.  Id. at 2:38–60.
The sol-gel used to form the Lee aerogel is preferably made of polymer.  Lee ¶ 26.  It would have been obvious to one of ordinary skill in the art to have added the hydrated smoke retardant materials of Sanchez to the aerogel of Lee, or used hydrated versions of Lee’s microfibers, at Lee’s taught filler levels, because Sanchez teaches the use of hydrated smoke retardant material in polymers like those used to make Lee's aerogel.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sanchez as applied to claim 23 above, and further in view of Schwertfeger (US 2001/0034375 A1).  Lee and Sanchez fail to teach the use of carbon dioxide as the supercritical gas used to dry the aerogel.
Schwertfeger teaches the formation of aerogels and how to modify their surface.  Schwertfeger abstract.  Specific IR opacifiers, such as, carbon black, titanium oxides, iron oxides and/or zirconium oxides may be added to the aerogel to reduce the radiant contribution to the thermal conductivity of the aerogel.  Id. ¶¶ 42, 59.  The gel used to form the aerogel may be washed in hexamethyldisilazane to covalently attach hydrophobic material to the surface of the aerogel to make the aerogel hydrophobic.  Id. ¶¶ 126–129.  Additionally, supercritical drying using carbon dioxide may be used to dry the aerogel.  Id. ¶¶ 22, 130.
It would have been obvious to one of ordinary skill in the art to have looked to the supercritical drying techniques taught in Schwertfeger to modify the teachings of Lee motivated by the desire to successfully practice the invention of Lee and make a hydrophobic-surfaced aerogel through the combination of prior art elements according to known methods to yield predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23–33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24–36 of U.S. Patent No. 9,181,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is provided for in the applied patent’s claims.
Claims 23–33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15–28 and 30 of U.S. Patent No. 10,487,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is provided for in the applied patent’s claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786